COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-344-CV

IN RE BUFORD SCOTT, JR.                                             RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of mandamus and

motion for emergency stay and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus and motion for emergency

stay are denied.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.




                                                    BOB MCCOY
                                                    JUSTICE

PANEL: MCCOY, LIVINGSTON, and MEIER, JJ.

MEIER, J. dissents without opinion.

DELIVERED: November 25, 2009

   1
        See Tex. R. App. P. 47.4.